Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on November 30, 2021, in which: 
Claims 1-9 are currently amended, and
Claim 10 is cancelled.  
Claims 1-9 are currently pending and an Office action on the merits follows.
Response to Arguments
On page 6 of the  applicant’s arguments, the applicant argues that Thanasis as modified by Mallik fail to teach the features of claim 1.  The examiner respectfully disagrees and the rejection is further explained below.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CDR-MAC: A Protocol for Full Exploitatoin of Directional Antennas in Ad Hoc Wireless Networks (herein “Thanasis”), and further in view of Pub No.: US 2018/0035463 A1 (herein “Mallik”).

Consider claim 1, Thanasis teaches a wireless communication device that communicates wirelessly with another wireless communication device, the wireless communication device comprising: 
a determination controller configured to determine whether or not an unlicensed frequency band is available (see Thanasis section 3.1 note station must listen to the 802.11 medium to find if it is idle); 
a signal generator configured to generate a plurality of pilot signals (see Thanasis section 4.1 note the RTS transmitted consecutively in a circular way); and 
a transmitter configured to:
when the unlicensed frequency band is available, transmit using the unlicensed frequency band before starting to transmit a data signal, the plurality of pilot signals, wherein each pilot signal of the plurality of pilot signals has a phase, and the phases are different phases in a time domain (see Thanasis section 4.1 note the transmitter consecutively transmitting the RTS around the entire area starting with with beam 1, then beam 2,…then beam M-1, and ending at beam M before transmitting the DATA packet). 
Thanasis fails to teach transmit a control signal using a licensed frequency band before starting to transmit the data signal.  Mallik teaches providing a CTS transmitted on the license spectrum while communicating on the unlicensed spectrum (see Mallik [0043], [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thanasis to include the recited teaching of Mallik.  Such a modification would improve Thanasis by providing license assisted request to send clear to send transmissions and avoid issued due to hidden nodes (see Mallik [0002], [0054]). 

Consider claim 2, Thanasis as modified by Mallik teaches wherein the transmitter is configured to, after confirming that the unlicensed frequency band is available and before starting to transmit the data signal, use the unlicensed frequency band to transmit a control signal and transmit a plurality of pilot signals having different (see Thanasis section 4.1 note the transmitter consecutively transmitting the RTS around the entire area starting with with beam 1, then beam 2,…then beam M-1, and ending at beam M before transmitting the DATA packet). 

Consider claim 3, Thanasis as modified by Mallik teaches wherein the signal generator is configured to generate the plurality of phase-adjusted pilot signals using a parameter relating to code strings of the pilot signals, the parameter being associated with identification information for differentiating beams formed when the plurality of pilot signals are transmitted from the transmitter from other beams formed in other time domains (see Thanasis Fig. 2, section 4.1 note beam 1, beam 2 identifying the beam). 

Consider claim 4, Thanasis as modified by Mallik teaches wherein, when the unlicensed frequency band is available, the transmitter is configured to transmit the plurality of pilot signals having different phases, respectively, in the time domain a plurality of times in succession using the unlicensed frequency band before starting to transmit the data signal (see Thanasis section 4.1 note the transmitter consecutively transmitting the RTS around the entire area starting with with beam 1, then beam 2,…then beam M-1, and ending at beam M before transmitting the DATA packet).

Consider claim 5, Thanasis as modified by Mallik teaches wherein the transmitter is configured to, when the unlicensed frequency band is available, transmit the plurality of pilot signals having the different phases, respectively, in the time domain a plurality of times in succession and to transmit a control signal using the unlicensed frequency band before starting to transmit the data signal (see Thanasis section 4.1 note the transmitter consecutively transmitting the RTS around the entire area starting with with beam 1, then beam 2,…then beam M-1, and ending at beam M before transmitting the DATA packet). 

Consider claim 6, Thanasis as modified by Mallik teaches wherein the signal generator is configured to generate the plurality of pilot signals so as to have identical code strings (see Thanasis section 4.1 note the plurality of RTS, “so as to” isn’t given patentable weight herein as the examiner does not clearly state that the plurality of pilot signals have identical code strings or not). 

Consider claim 7, Thanasis as modified by Mallik teaches wherein the signal generator is configured to generate the plurality of pilot signals so as to have identical code strings (see Thanasis section 4.1 note the plurality of RTS, “so as to” isn’t given patentable weight herein as the examiner does not clearly state that the plurality of pilot signals have identical code strings or not). 

Consider claim 8, Thanasis as modified by Mallik teach wherein the signal generator configured to generate the plurality of pilot signals so as to have identical code strings (see Thanasis section 4.1 note the plurality of RTS, “so as to” isn’t given patentable weight herein as the examiner does not clearly state that the plurality of pilot signals have identical code strings or not).

Consider claim 9, Thanasis as modified by Mallik teaches wherein the signal generator is configured to generate the plurality of pilot signals so as to have identical code strings (see Thanasis section 4.1 note the plurality of RTS, “so as to” isn’t given patentable weight herein as the examiner does not clearly state that the plurality of pilot signals have identical code strings or not).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647